Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            Reasons for Allowance 
2.         The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “a first serial bus interface to access serial presence detect information; and 
           a second serial bus interface to provide side-band and out-of-band data transfer between the non-volatile memory device and the BMC, wherein the first serial bus interface and the second serial bus interface are different than the DDR interface.” in combination with other recited elements in independent claim 1. 

3.       CHO et al. (US Patent Application Pub. No: 20170040057 A1), the closest prior art of record, teaches a memory module including a volatile memory device configured to exchange data with a host through a first channel; and a nonvolatile memory device ; also a memory controller connected with the volatile memory device through a second channel. CHO discloses the memory controller detects a request of the host or a power state and controls the volatile memory device and the nonvolatile memory device based on a detection result such that data stored in the volatile memory device is backed up in the nonvolatile memory device through the second channel. However, CHO doesn’t teach “a first serial bus interface to access serial presence detect information; and 

  
4.      Berke et al. (US Patent Application Pub. No: 20140181364 A1) teaches a system  has host processing device configured to execute an operating system (OS) and OS write drivers configured to manage writes. Berke discloses a double data rate (DDR)-based non-volatile memory (NVM) system is provided with NVM devices coupled to host processing device through a memory buffer. Bereke suggests the memory buffer is coupled to host processing device by a DDR memory channel and also the memory buffer is coupled to DDR-based NVM system by NVM channel. However, Berke doesn’t teach “a first serial bus interface to access serial presence detect information; and 
         a second serial bus interface to provide side-band and out-of-band data transfer between the non-volatile memory device and the BMC, wherein the first serial bus interface and the second serial bus interface are different than the DDR interface.”.

5.      Independent claims 11 and 20 recites limitations similar to those noted above for independent claim 1, are considered allowable for the same reasons noted above for claim 1.

6.     Dependent claims 2-10 and 12-19 recites limitations similar to those noted above for independent claims 1,11 and 20 are considered allowable for the same reasons noted above for claims 1,11 and 20.
                  Conclusion
                      RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                     References Considered Pertinent but not relied upon
        Giorgi (US Patent Application Pub. No: 20170243226 A1) teaches the first information handling system includes a first management module to provide user data from the first information handling system to a support system, register the first information handling system to the support system based upon the user data, determine that a second information handling system coupled to the network is not registered to the support system, and provide the user data to the second information handling system in response to determining that the second information handling system is not registered to the support system. Giorgi discloses the second information handling system includes a second management module to register the second information handling system to the support system based upon the user data. 
        Ragupathi et al. (US Patent Application Pub. No: 20160315805 A1) teaches the management controller may be further configured to serve as a proxy between one or more target management controllers of one or more other information handling systems and the second information handling system to facilitate out-of-band management of the one or more other information handling systems by the second information handling system while communicatively coupled to the interface. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181